Citation Nr: 0945658	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  09-11 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right thigh 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel


INTRODUCTION

The Veteran had active military service from September 1958 
to February 1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDINGS OF FACT

1.  The Veteran has tinnitus that is related to his military 
service.

2.  The RO denied service connection for muscle hernia, right 
thigh, in an April 2002 rating decision.  The Veteran did not 
appeal that decision, and it is final.

3.  Some of the new evidence submitted subsequent to April 
2002 in support of the Veteran's claim for service connection 
for a right thigh disorder is material.

4.  The Veteran's surgical scar preexisted service and, 
although aggravated during service, it was ameliorated by 
surgical treatment in service.

5.  The muscle (fascia) defect and lipoma of the right thigh 
did not exist prior to the Veteran's entry into service and, 
thus, were incurred in service.

6.  The Veteran's current right thigh disorder, characterized 
as atrophic changes with chronic pain, weakness and gait 
disturbance, is related to the muscle (fascia) defect and 
lipoma that were incurred in service and the surgical 
treatment the Veteran received in service for these 
conditions.
CONCLUSIONS OF LAW

1.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1131, 
1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2009).

2.  The April 2002 RO rating decision that denied service 
connection for muscle hernia, right thigh, is final.  
38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. § 3.160(d), 
20.201, 20.302 (2009).

3.  New and material evidence has been received, and the 
Veteran's claim for service connection for residuals of a 
muscle hernia, right thigh, is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2009).

4.  Service connection for a right thigh disorder is 
warranted.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.306 (2009).

  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Service Connection for Tinnitus

In this decision, the Board grants service connection for 
tinnitus, which represents a complete grant of the benefit 
sought on appeal.  Thus, no discussion of VA's duty to notify 
and assist is necessary.

The Veteran contends that he has tinnitus (ringing in his 
ears) that is related to exposure to noise in service.  
Specifically he claims he was exposed to weapons firing 
without the use of hearing protection for approximately two 
weeks in Viejas, Puerto Rico, and has had ringing in his ears 
ever since.

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order 
to prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  38 
C.F.R. § 3.303(b).   

In evaluating the Veteran's claim, VA is required to give due 
consideration to all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(a).  Lay testimony is competent regarding 
features or symptoms of injury or disease when the features 
or symptoms are within the personal knowledge and 
observations of the witness.  Layno v. Brown, 6 Vet. App. 
465, 469-70 (1994); see also Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006).  Furthermore, lay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition when 1) a lay person is competent to identify the 
medical condition; 2) the lay person is reporting a 
contemporaneous medical diagnosis; or 3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 
(Fed.Cir. 2009) citing Buchanan v. Nicholson, supra, and 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Where chronicity of a disease is not shown in service, 
service connection may yet be established by showing 
continuity of symptomatology between the currently claimed 
disability and a condition noted in service.  38 C.F.R. § 
3.303(b).  Service connection may also be warranted if the 
competent and credible evidence of record establishes that 
the disability was incurred in service. 

Post-service medical records in the claims file show only one 
treatment record for complaints of tinnitus.  In October 
2007, the Veteran underwent an audiological assessment with a 
private medical care provider.  At this assessment, the 
Veteran reported tinnitus in both ears for five years or 
more.  A history of noise exposure is noted but does not 
detail that report.  No assessment as to tinnitus was made.

With his claim, the Veteran submitted a form entitled "Check 
Sheet for Hearing Loss Conditions."  On this, the Veteran 
reported his military occupational specialty (MOS) in service 
was 0311 Rifleman, which is consistent with his DD 214.  He 
reported his post-service line of work was "run or manage a 
tram police center."  He responded "Yes" to the statement 
"I have tinnitus (ringing in the ears)."  In response to 
whether he was exposed to loud noises while on active duty, 
the Veteran responded, "Yes, was in Viagas P.R. (sic) 
assigned to mortar outfit."  

In his Notice of Disagreement received in April 2008, the 
Veteran stated:  "Thru (sic) out my years since I was 
discharged from U.S.M.C., I was exposed for approxly (sic) 2 
wks to weapons firing in Vagas P.R. (sic).  I have had 
ringing in my ears ever since."  

At his hearing before the Board in July 2009, the Veteran 
testified that he did not have any difficulty with tinnitus 
prior to entry into service; and that, while on active duty, 
he was in a Mortar Outfit first at Camp Lejeune and then was 
on guard duty at Clarksdale, Tennessee.  As for noise 
exposure during service, he said that he was exposed to a lot 
of noise at Camp Lejeune and when he was in Viejas, Puerto 
Rico, where he was exposed to every weapon that the Marine 
Corps had for two to three weeks every day without hearing 
protection.  He further said that he noticed thereafter 
having problems with noise but he did not think anything of 
it, expecting it to go away, but it did not.  He also 
testified that he has heard ringing in his ears since he left 
Parris Island, where he was on the rifle range.  He testified 
that he had ringing in his ears at the time of his discharge 
from service, and it has never gone away.  As for post-
service, he reported having worked as a quality control 
inspector that did not expose him to noise as he worked in a 
"white room."  He also denied any recreational noise 
exposure.  

The Board notes that the Veteran's service treatment records 
are silent for any complaints of or treatment for tinnitus.  
The service personnel records do, however, confirm that the 
Veteran was initially assigned to an infantry training 
regiment undergoing infantry combat training from December 
1958 to February 1959 at Camp Lejeune.  He was then 
transferred to a permanent unit and his primary duty was 
"Ammo Carrier 81MM" until August 1959 when he was 
transferred to the Clarksville, Tennessee, base where his 
primary duty was "Guard."  These records also confirm that 
the Veteran was in Vieques, Puerto Rico, from April 14, 1959, 
to May 18, 1959.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  Nevertheless, when, after considering all 
the evidence, a reasonable doubt arises regarding a 
determinative issue, the benefit of the doubt shall be given 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Initially the Board acknowledges that the Veteran is 
competent to give evidence about what he experienced; i.e., 
that he was exposed to loud noise in service and that he has 
had ringing in his ears since service.  Charles v. Principi, 
16 Vet. App. 370 (2002) (finding the Veteran competent to 
testify to symptomatology capable of lay observation); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay 
evidence requires facts perceived through the use of the five 
senses).  Further, the Veteran's statements regarding his in-
service noise exposure are credible and consistent with the 
circumstances of such service.  See Buchanan v. Nicholson, 
451 F. 3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 
F. 3d 1372 (Fed. Cir. 2007).  In view of the foregoing, the 
Board concludes that there is ample evidence in the record on 
appeal to show that the Veteran sustained acoustic trauma 
during active service. 
 
After carefully reviewing the evidence of record and 
resolving all reasonable doubt in his favor, the Board finds 
that the Veteran's current tinnitus cannot be reasonably 
disassociated from his in-service exposure to loud noises. 
There is no opposing medical opinion of record that the 
Veteran's tinnitus is related to anything other than in-
service noise exposure.   
 
Based on the totality of the evidence, and resolving all 
reasonable doubt in his favor, the Board finds that the 
Veteran currently has tinnitus that was incurred during his 
active military service as a result of exposure to loud 
noises.  Accordingly, service connection for tinnitus is 
warranted. 38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 
3.303. 

II.  Claim to Reopen for Service Connection for a Right Thigh 
Disorder

The Veteran's claim for service connection for a muscle 
hernia, right thigh, was last denied by the RO in a rating 
decision issued in April 2002.  Rating actions are final and 
binding based on evidence on file at the time the Veteran is 
notified of the decision and may not be revised on the same 
factual basis except by a duly constituted appellate 
authority.  38 C.F.R. § 3.104(a).  The claimant has one year 
from notification of a RO decision to initiate an appeal by 
filing a Notice of Disagreement with the decision.  The 
decision becomes final if an appeal is not perfected within 
the allowed time period.  38 U.S.C.A. § 7105(b) and (c).  The 
Veteran did not at any time indicate disagreement with this 
rating decision.  Therefore, it is final.  38 U.S.C.A. 
§ 7105.

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of the Veteran.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

With claims to reopen filed on or after August 29, 2001, such 
as this one, "new" evidence is defined as evidence not 
previously submitted to agency decision makers and 
"material" evidence is evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last final denial of the claims sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  The evidence received 
subsequent to the last final rating decision, April 2002 in 
the present case, is presumed credible for the purposes of 
reopening a claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  

The Veteran's claim was previously denied in an April 2002 
rating decision on the basis that he had a right thigh 
disorder that existed prior to entry into service and there 
was no permanent aggravation of that during service.  

New evidence received since April 2002 consists of the 
Veteran's statements and testimony, VA and non-VA treatment 
records, Social Security Administration records, and private 
physicians' statements.  Most of this evidence is not new in 
that it is either cumulative or redundant in showing the 
Veteran's current condition of his right thigh.  However, 
there is new evidence that goes towards whether the Veteran's 
current right thigh condition is related to his military 
service.  Specifically, at the July 2009 hearing, the Veteran 
submitted a statement from one of his private treating 
physicians, Dr. F, in which he states that the Veteran 
developed a debilitating problem secondary to surgery 
performed on his right thigh during active duty, which has 
resulted in atrophic changes of his thigh resulting in 
chronic pain, gait disturbance and weakness.  The Board finds 
this physician's statement to be material and, thus, 
sufficient evidence to reopen the Veteran's claim for service 
connection for a right thigh disorder.

In conclusion, having found new and material evidence has 
been received, the Veteran's claim to reopen for a right 
thigh disorder is granted.

III.  Service Connection for a Right Thigh Disorder

In general, service connection means that the facts establish 
that a particular injury or disease resulting in disability 
was incurred in the line of duty in the active military 
service or, if pre-existing such service, was aggravated 
during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  Where chronicity of a disease is 
not shown in service, service connection may yet be 
established by showing continuity of symptomatology between 
the currently claimed disability and a condition noted in 
service.  38 C.F.R. § 3.303(b).   

The Board acknowledges, however, that lay testimony is 
competent regarding features or symptoms of injury or disease 
when the features or symptoms are within the personal 
knowledge and observations of the witness.  Layno v. Brown, 6 
Vet. App. 465, 469-70 (1994); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1336 (Fed. Cir. 2006).  Furthermore, lay 
evidence is considered competent and sufficient to establish 
a diagnosis of a condition when 1) a lay person is competent 
to identify the medical condition; 2) the lay person is 
reporting a contemporaneous medical diagnosis; or 3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007).

A Veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when he entered into military service 
except for conditions noted on his entrance examination.  
38 U.S.C.A. §§ 1111 and 1132.  The presumption of soundness 
can be rebutted by clear and unmistakable evidence that the 
disorder existed prior to entry into service and was not 
aggravated during service.  38 U.S.C.A. §§ 1111, 1132; 
38 C.F.R. § 3.304(b).  In determining whether a disorder 
existed prior to entry into service, it is important to look 
at accepted medical principles including clinical factors 
pertinent to the basic character, origin, and development of 
the disorder.  38 C.F.R. § 3.304(b)(1).  History given by the 
Veteran, which conformed to accepted medical principles, in 
conjunction with basic clinical data, is probative evidence 
of the incurrence, symptoms, and course of the disorder.  
38 C.F.R. § 3.304(b)(2).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service.  Where the evidence shows that 
there was an increase in disability during service, there is 
a presumption that the disability was aggravated by service.  
In order to rebut the presumption of aggravation, there must 
be clear and unmistakable evidence (obvious or manifest)  
that the increase in severity was due to the natural progress 
of the disability.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) 
and (b).

There is no aggravation of a preexisting disease or injury if 
the condition underwent no increase in severity during 
service on the basis of all of the evidence of record 
pertinent to the manifestations of the disability prior to, 
during, and subsequent to service.  38 C.F.R. § 3.306(b).  
The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, will not be considered 
service connected unless the disease or injury is otherwise 
aggravated by service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b)(1).  Intermittent or temporary flare-ups during 
service of a preexisting injury or disease do not constitute 
aggravation; rather, the underlying condition must have 
worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  
The United States Court of Appeals for Veterans Claims (CAVC) 
has held that when a disability has improved in one respect 
but has been made worse in another respect by in-service 
medical or surgical treatment, the rating schedule should be 
used to determine if the overall degree of disability has 
increased during service.  Verdon v. Brown, 8 Vet. App. 529, 
538 (1996).

The service treatment records show that, in January 1959, the 
Veteran began complaining of pain in his right thigh over the 
scar from an "old" operation.  The scar was noted to be 
"well healed."  He was again seen in May 1958 with 
complaints of pain in the right thigh made worse with 
exercise.  The impression was "myositis."  On June 19, 
1959, it was noted the Veteran complained of pain in his 
thigh over an old wound with a past history of pain while 
aboard ship and he was told to see about the thigh when he 
returned to Lejeune.  Physical examination noted a "scar 
over the posterior right thigh contracted and firm.  Pain 
intermittent and probably due to scar contraction."  Note 
indicates that it was felt that there was no other treatment 
other than exercise.  

On August 6, 1959, after being transferred to Clarksville 
base in Tennessee, the Veteran again was seen for complaints 
of pain in the right thigh.  He underwent some whirlpool 
treatment.  Five days later the Veteran was seen again 
reporting that he had seen a civilian physician who requested 
that an x-ray be done as there may be possible scar tissue 
from the old operation.  Impression was fibrosis due to 
previous surgical procedure and injury.  A soft tissue x-ray, 
however, was negative.  It was, therefore, thought that the 
Veteran's pain was due to scar formation.  Thereafter, he was 
referred to the Surgical Clinic who referred him to physical 
therapy.  At that time, no muscle hernia was demonstrated.

Physical therapy was not successful in relieving the 
Veteran's pain, and he was thought to possibly have a 
neuroma.  On September 10, 1959, the Veteran was admitted to 
the U.S. Naval Hospital at Memphis, Tennessee.  On admission, 
physical examination was essentially negative except for a 
transverse wide scar approximately three to four inches long 
in the upper one-third junction of the right posterior 
lateral thigh.  There was no sensory change and no venous 
distention, and there were good arterial pulses.  The left 
thigh was one inch smaller than the right, and  the left leg 
was one-half inch smaller than the right by measurement.  
There was a tender area over the mid-portion of the scar.  
There was no definite mass appreciated, but a small muscle 
(fascia) defect was noted.  X-ray of the right thigh was 
normal with no evidence of opaque material.

The Veteran underwent surgery on September 25th.  The old 
scar was excised.  A fascial defect was noted and repaired.  
In addition, a lipoma in the area was noted and removed.  The 
sutures were removed on October 4th, and the wound was well-
healed and looked good.  The Veteran was allowed to be up and 
about and was free of symptoms for five days.  On October 
9th, however, he began complaining of pain similar to before 
(i.e., that his leg got tired and ached), but he had no 
specific nerve distribution and positive findings other than 
minimal tenderness and the usual amount of scar.  
Physiotherapy was continued.  On October 13th, the Veteran 
returned after weekend liberty complaining of more pain, and 
physiotherapy was continued.  Despite the Veteran's continued 
complaints of pain in the right thigh, he was released to 
duty on October 19th.  The diagnosis was originally lipoma, 
right thigh, did not exist prior to entry, not misconduct, in 
line of duty, but was changed by reason of concurrent to 
hernia, muscle, right posterior thigh, due to old trauma, 
existed prior to entry, not misconduct, not in the line of 
duty.

Thereafter, the Veteran continued to report to the dispensary 
almost daily with complaints of pain in the right thigh, 
thought to be muscle spasm, which was treated with heat and 
medication.  On December 7th he was readmitted to the 
hospital.  On admission, he was again followed by the 
Surgical Service and there was no evidence indication to 
account for a resumption of his previous symptomatology.  He 
was subsequently seen in psychiatric consultation and 
transferred to the Neuropsychiatric Service on December 21st.  
At the time of transfer, there were no specific objective 
findings but a multitude of subjective symptomatology.  
Mental status examination was essentially normal except for 
the Veteran being rather hostile with quite poor insight.  He 
seemed quite resentful that people would not accept his 
version of his painful symptomatology.  He was quite 
unrealistic about the emotional implications of his 
difficulty.  Service motivation was extremely deficient.  
Psychological testing revealed an essentially immature, quite 
aggressive individual, who had very little insight into the 
reality of his social difficulties, was quite resentful to 
authoritative figures and had reached a point where it was 
extremely difficult for him to accept orders from his 
superiors.  After a period of evaluation and study, it was 
the clinical impression that this man showed a gross 
immaturity of the aggressive personality type which was 
sufficient to preclude his returning to a normal duty status.  
The diagnosis was changed by reason of concurrent to passive 
aggressive reaction.  It was recommended that the Veteran be 
discharged as unfit for service.  (See Report of Board of 
Medical Survey dated January 22, 1960.)  

In this case, although the Veteran reported having had 
surgery on his right leg at age 13, no defect was reported 
and none was noted on entry examination except for an "8" 
scar, severe cut, result of hematonne (sic) operation."  
Therefore, the Veteran is not entitled to the presumption of 
soundness for the scar.  However, the presumption of 
soundness attaches for any other defects of the right thigh 
found during the Veteran's service as they were not noted 
upon entry examination.  In other words, the Veteran is 
determined to have been in sound condition upon entry as to 
the lipoma and fascial (muscle) defect not found until the 
surgery on September 25, 1959.  

With regard to the scar on the right thigh from the pre-
service surgery, the Board finds that there was a worsening 
of the condition of this scar during service.  Upon entry, 
the scar was not considered disabling or disqualifying for 
service.  In fact, there is no indication at the time of the 
Veteran's entrance examination that this scar was 
symptomatic.  However, the service treatment records show 
that, after boot camp, the Veteran began complaining about 
pain in the right thigh in the area of the scar, and it was 
noted in a June 19, 1959, treatment note that the scar was 
contracted and firm, and that the Veteran's pain was most 
likely due to the scar's contraction.  Significantly, the 
Board notes that, on his entrance exam, the scar was measured 
to be eight inches long but, upon admission to the hospital 
in September 1959, it was measured as only three to four 
inches long.  

Thus, there was an increase in severity during service of the 
pre-existing scar on the Veteran's right thigh.  However, the 
Board finds that the September 1959 surgery that excised the 
scar ameliorated that condition.  The inpatient treatment 
notes show the post-surgical scar was well-healed and there 
was no finding that the new scar was painful or tender or was 
causing his continued complaints of pain in the right thigh.  
Thus, the Board finds that the pre-existing surgical scar on 
the Veteran's right thigh was not aggravated in service.  For 
that reason, there is clear and convincing evidence against 
finding that service connection is warranted for the pre-
existing surgical scar on the right thigh.

However, at the time of the September 25, 1959, surgery, the 
Veteran was also found to have a muscle (fascia) defect and a 
lipoma in that area of the right thigh.  Neither of these 
conditions was noted upon entry into service.  The muscle 
(fascia) defect was not noted until his first admission to 
the hospital.  Furthermore, the lipoma was not found until 
the surgery.  Both conditions thus, were not noted until 
about a year after the Veteran's entry into service.  Thus, 
although may be linked to the pre-existing surgery and 
residual scar therefrom, there is no medical evidence to 
establish that these conditions existed prior to September 
1959.  For that reason, the Board finds that these conditions 
were incurred in service rather than pre-existed service.  

As the Board finds that the muscle (fascia) defect (diagnosed 
as a muscle hernia) and the lipoma of the right thigh were 
incurred in service, service connection is warranted if there 
is a current disability related to those conditions and/or 
treatment for them.  The Board finds that the medical 
evidence of record does establish that the Veteran has a 
current right thigh disorder resulting from the muscle 
(fascia) defect and lipoma of the right thigh that were 
surgical repaired/removed in service.  

The Veteran has submitted multiple statements from his 
treating physicians that indicate he has atrophic changes to 
the right thigh with chronic pain, weakness, and gait 
disturbance.  (See January 2008 statement from Dr. B and July 
2009 statement from Dr. F.)  Thus, the evidence is clear that 
the Veteran has a current disability related to the right 
thigh.  In addition, the Veteran has submitted medical 
evidence relating the current right thigh disorder with the 
excision of the lipoma in service.  In a January 2007 
statement from Dr. H, he opined that the tumor removed from 
the Veteran's right thigh has resulted in muscle weakness.  
In his July 2009 statement, Dr. F states that the Veteran has 
developed a debilitating problem secondary to surgery 
performed on his right thigh during active duty, to wit, 
atrophic changes of his thigh resulting in chronic pain, gait 
disturbance and weakness.  

Furthermore, the Veteran has reported a continuity of 
symptomatology since service, including such symptoms as pain 
and weakness of the right thigh.  The Veteran is competent to 
testify as to such symptomatology, and the Board finds no 
reason to find the Veteran's current report to not be 
credible.  

In the alternative, even if the Board were to consider the 
muscle (fascia) defect and lipoma of the right thigh to have 
pre-existed service, it finds that these conditions were not 
ameliorated by the surgery in service as the evidence shows 
the Veteran continued to have complaints of pain after the 
surgery.  The Board acknowledges that the service treatment 
records indicate that there was no objective findings of 
pathology related to the Veteran's complaints after the 
surgery and determined it was a psychiatric problem, the 
Board finds that a reasonable doubt has been raised by the 
current medical evidence and the Veteran's competent and 
credible testimony as to a continuity of symptomatology.  In 
resolving that reasonable doubt in favor of the Veteran, the 
Board finds in the alternative that the pre-existing thigh 
injury resulting from surgery was aggravated by service and 
was not ameliorated by the in-service treatment.

For these reasons, the Board finds that the preponderance of 
the evidence is in favor of granting service connection for 
the Veteran's current right thigh disorder, consisting of 
atrophic changes with chronic pain, weakness and gait 
disturbance.  The preponderance of the evidence being in 
favor of the claim, service connection is, therefore, 
warranted.


ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for atrophic changes of the 
right thigh is granted.




______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


